        Case 4:19-cv-00931-JM-BD Document 40 Filed 07/02/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

MALCOM J. EASLEY,
ADC #158900                                                                 PLAINTIFF

V.                           CASE NO. 4:19-cv-931-JM-BD

CHARLOTTE GARDNER, et al.                                                DEFENDANTS

                                          ORDER

       The Court has received a Recommendation to dismiss some claims in this lawsuit.

The parties have not filed objections. After careful review, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings

in all respects.

        The motion for summary judgment filed by Defendants Pantano, Reddic-Young,

Gardner, and Taliaferro (Doc. No. 28); and Defendant Griffin’s motion for summary

judgment (Doc. No. 32) are GRANTED. Claims against Defendants Pantano, Reddic-

Young, Gardner, and Griffin are DISMISSED, without prejudice, based on Mr. Easley’s

failure to exhaust claims against them prior to filing this lawsuit.

       IT IS SO ORDERED, this 2nd day of July, 2020.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
